    Case 1:20-cr-00605-KMW Document 18 Filed 12/02/20 Page 1 of 2


                                                                        USDC SONY
                                                                        J)OCUMENT
                             RICHARD J. MA, ESQ. 'ELECTRONICALLY FILED
                                                                    I

                                    20 Vesey Street, Suite 400      · 1J

                                   New York, New York 10007             DOC#:_;_---~~-
                                        Tel. (212) 431-6938
                                        Fax. (212) 964-2926
                                                                        DATE FILED: j ~ d\ Q   Id\ I
                                E-mail: richardma@maparklaw.com




                                                                December 2, 2020

Via ECF and E-Mail

Honorable Kimba M. Wood
United States District Judge
                                                                             MEf~OENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                Re:     United States v. Marcello Sansone
                        20 Cr. 605 (KMW)

Dear Judge Wood :

        As Your Honor is aware, I am counsel to Mr. Marcello Sansone in the above-ref-
erenced matter, appointed pursuant to the provisions of the Criminal Justice Act ("CJ A"),
18 U.S .C. §3006A. This correspondence is to respectfully request a one-week extension
of time to meet Mr. Sansone's bail conditions.

        On November 19, 2020, Mr. Sansone was arraigned before Magistrate Judge
Kevin N. Fox on an indictment charging him with one count of conspiracy to distribute
narcotics, in violation of 21 U.S.C. §§ 846 and 841(b)(l)(C). Mr. Sansone has been at
liberty on the following conditions: (i) a $100,000 PRB to be cosigned by three financial-
ly responsible persons; (ii) Pretrial services as directed; (iii) travel restricted to the South-
ern and Eastern Districts of New York and the District of New Jersey; (iv) the surrender
of travel documents with no new applications; (v) no contact with the co-defendant un-
less accompanied by counsel; (vi) drug testing and mental health treatment as directed by
Pretrial services; (vii) obtain and maintain employment as approved by Pretrial services;
and (viii) no use of controlled substances unless with a prescription. Mr. Sansone was
released on his own signature with the remaining conditions to be met by December 3,
2020.
   Case 1:20-cr-00605-KMW Document 18 Filed 12/02/20 Page 2 of 2




        Three cosigners have been interviewed and approved by the Government as fi-
nancially responsible persons. However, the cosigners have not yet signed and submitted
the PRB. We therefore respectfully request a one-week extension of time for the cosign-
ers to complete the relevant paperwork, sign and submit the PRB. This is the first request
                                                                                             Jb         J
                                                                                                  (u(\+eO'
for an extension of time and the Government consents to this request.

       We thank the Court for its attention to this matter.



                                                              Respectfully submitted,

                                                              Isl Richard J. Ma

                                                              Richard J. Ma, Esq.



cc: A.U .S.A. Daniel G. Nessim (via email)




                                                         SO ORDERED:          N.Y., N.Y. / d-1   d-,~
                                                         I ~ ~ - f.4n1)._
                                                              KIMBA M. WOOD
                                                                  U.S.D.J.
